923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SATELLITE CELLULAR SYSTEMS, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Thomas Domencich and the Committee for a Fair Lottery, Intervenors.
No. 90-1204.
United States Court of Appeals, District of Columbia Circuit.
Nov. 23, 1990.

Before HARRY T. Edwards, RUTH BADER GINSBURG and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's motion for summary affirmance, the response thereto, and the reply, and the notice of intention to intervene, the response thereto, and the reply, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by appellee Federal Communications Commission in its memorandum opinion and order released March 20, 1990.  Satellite Cellular Systems, FCC 90-96 (released March 20, 1990).  The merits of the parties' positions are so clear as to justify summary action.    See Cascade Broadcasting Group, Ltd. v. FCC, 822 F.2d 1172, 1174 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  It is


3
FURTHER ORDERED that the notice of intention to intervene be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.